Citation Nr: 1026065	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral ankle and 
right knee disabilities.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from       a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which in pertinent part, denied     service 
connection for a low back disability and sinusitis.

In January 2008, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge, and a 
transcript of the proceeding is of record. 

In an April 2008 decision/remand, the Board determined that the 
Veteran had withdrawn his appeal as to entitelement to an 
increased initial rating for service-connected hypertension. The 
appeal of this matter being dismissed, the Board then remanded 
the remaining claims for further development. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.










REMAND

The Board finds that regrettably, still further development of 
the record must be completed before issuance of a decision in 
this case. 

In February 2010, the Veteran provided a copy of an award letter 
from the Social Security Administration (SSA) which verified his 
entitlement to receive disability benefits from that agency. 
There is no information yet available as to what medical 
conditions provided the basis for this determination by SSA, 
including whether or not premised upon the currently claimed 
conditions of a low back disability and sinusitis. Therefore, the 
SSA administrative decision to award benefits from that agency 
and supporting medical records may prove pertinent to the instant 
claims before VA. The Board is further aware that in February 
2010 correspondence accompanying his SSA award letter, the 
Veteran requested that VA continue to adjudicate his claims 
without regard for the treatment records of the private doctors 
who helped him win approval for SSA disability -- however, the 
Veteran never waived the right to have VA obtain the 
corresponding SSA disability benefits records themselves. 
Consequently, the case must be remanded to acquire this 
additional evidence. See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). See also Woods v. Gober, 14 Vet. App. 214 (2000). 

In reviewing other development actions taken in this case, the 
Board also notes that one of the prior April 2008 remand 
directives was for the Veteran to undergo       VA Compensation 
and Pension examinations to address the current diagnosis and 
etiology of both a claimed low back disability and sinusitis. 
While such examinations were scheduled for December 2009, the 
Veteran failed to report for them, and has not since requested 
rescheduling of them. The Veteran is reminded that if he wishes 
to have one or both VA medical examinations completed,              
to contact the RO (via the AMC) to indicate this.





Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file.

2.	The RO/AMC should then review the claims 
file.           If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If any benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)








These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.           
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


